Title: To Thomas Jefferson from William C. C. Claiborne, 5 March 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New-Orleans, March 5th. 1808.—
                  
                  Mr. John Ward Gurley, Attorney General for this Territory was on the 3rd. Instant killed in a Duel by Mr. Jones, the Gentleman who lately married Mrs. Mary Trist;—the dispute was of a private nature; there however is no doubt, but party politicks, promoted this unfortunate affair.—The death of this excellent Citizen is by me most sincerely regreted; I found him faithful to the Government and to friendship; he possessed splendid Talents, and the best dispositions to serve his Country;—His loss to the Territory is irreparable;—Dire necessity will now compell me to nominate some Individual Attorney General who possesses not my confidence, for the Members of the Bar here are for the most part federal in their politicks, and (I believe) universally opposed either to the General or local administration.—I have endeavoured to prevail upon the Secretary Mr. Bowling Robertson, to accept temporarily, the appointment of Attorney General; but his Judgment does not approve of his acting in that office.—
                  I wished to God some promising young Lawyers, whose political principles were correct would emigrate to this District;—They could not fail to prosper.—
                  I am sorry to inform you, that Mr. Reibelt’s conduct as a Parish Judge has been deemed by the Legislature so exceptionable, that a Resolution has passed the two Houses, requesting the Governor to dismiss him from office.—
                  The Legislature is still in session;—this assembly is greatly deficient in political information, and altho’ they act with the best intentions, yet I fear, they will do ‘ought for the public Good;—I declare to you Sir, that the administration of this Government is an Herculian Task; I have however been thus far enabled to enforce the execution of the Laws,—to preserve good order, and to keep the Territory free from debt.—A motion will be made to remove the seat of Government from New-Orleans; if it succeeds, I shall esteem the measure most fortunate for the Territory.—New-Orleans is the seat of unprincipled factions; and the Members of the Legislature are so harassed with the Intrigues of designing Men, and so perplexed by the jarring political sentiments which are here expressed, that their proceedings evidence no system,—no decision,—and the adoption of no one measure can be calculated on with any kind of certainty.—Were the sessions of the Legislature holden at some Country Village, the interests of the Territory, and the wishes of the People would be recognized in their acts.—The Governor also, would be removed from a City, where so many abandoned adventurers from the U. States and elsewhere rendez-vous, and who so readily join a band of Calumniators, (heretofore formed) whose object is to write down every honest magistrate.—
                  If the state of things about the last of May or the 1st. of June should be such as to admit of my absence from the Territory, I shall avail myself of your permission to visit the United States—
                  Accept the best wishes of Dear Sir, Your faithful friend!
                  
                     William C. C. Claiborne.
                  
               